DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS form(s) submitted on 05/03/2022 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.

	Response to Amendment
This office action is responsive to the claim amendments filed on 04/28/2022.  As directed by the amendment: claims 1, and 3-5 have been amended; claim 2 has been cancelled; claims 6-12 are withdrawn; and claim 13 has been added. Thus, claims 1, and 3-13 are presently pending in this application.
Applicant’s amendments to the specification have overcome Examiner’s objections and are therefore withdrawn.
Applicant’s amendments to the claims have overcome Examiner’s rejections under 35 USC § 112(b) and are therefore withdrawn.
Response to Arguments
Applicant's arguments filed 04/28/2022 with regard to Bednarek et al. (US 20060142694 A1) is not persuasive. Applicant argues on page 14 of remarks “Such design is not suitable for the left-hand operation, but for the right-hand operations. During operation, the right hand holds the handle grip 12, and the right thumb is adjacent to the adjusting knob 10 and operates the adjusting knob 10 and handle grip 12.”. Applicant’s argument is a recitation of the intended use (left-hand operation vs right-hand) of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As the handle taught by Bednarek is considered fully capable of being used in the left-hand it is considered to meet the limitation of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5 and 13 each recite “suitable for left-hand operation”. These recitations render the claims indefinite. It is indefinite as the term “suitable for left-hand operation” is subject to each individual reader of the claim and thus does define definite meets and bounds within the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bednarek et al. (US 2006/0142694 A1) in view of Kimmel et al. (US 2016/0058974 A1)
In regards to claim 1:
Bednarek teaches, a steerable catheter (Fig. 1 element 5) suitable for left-hand operation (Fig. 1 element 2 considered an intended use limitation to which element 2 is considered fully capable of use in a left hand), comprising a tube through which a pull wire is threaded (Fig. 1 element 4, Fig. 3 elements 38, para. 65 “a pair of deflection wires 38 extend from the extreme distal end 14 of the body 4, through the body 4”), a handle assembly (Fig. 1  element 2), and a Luer connector (Fig. 16 element 72, para. 94 “ Instead, the stopcock 72 or luer fitting is simply attached to the lumen 70”), wherein: the handle assembly comprises a holding handle provided with an axial through cavity (Fig. 1 element 12, see Fig. 2 axial through cavity of element 12 extending from center of element 10), a slide mechanism for pulling the pull wire (Figs. 2 and 17 elements 16, 30 and 32 pulling elements 38. Para. 65 “formed between the two slides 30, 32, to a point near a proximal portion of the slides 30, 32. Each wire 38 then affixes to an individual slide 30, 32 via a retention screw 42.”), and a slide control mechanism for controlling an action of the slide mechanism (Figs. 5-6 elements 46, 68, and 58. para. 70 details the connection paras. 71-72 detail the control function); a proximal end of the tube passes through the cavity of the holding handle to be connected with the Luer connector (Fig. 16 element 70. Para. 94 “wherein the handle 2 and catheter body 4 have a through lumen 70.”); the slide mechanism comprises a slide base body disposed in the cavity of the holding handle or in the slide control mechanism (Para. 63 “ a mounting shaft (i.e., a slide base or base portion) 16”), and a slide member axially sliding along the holding handle and fitted on the slide base body, the slide member is fixedly connected to the pull wire (Fig. 4 elements 30, 32, 42, 38a-b. Fig. 2 elements 30-32 fitted on the slide base element 16 via Fig. 2 element 34. Paras. 64-65); the slide control mechanism comprises a connecting member connected with the slide member (Para. 71, Fig. 5 elements 46, 56, 58, 30, and 32), and a drive adjustment member connected with the connecting member and adjusting the position of the slide member (Fig. 2 elements 10, 23, 60. Para 71-72), wherein the drive adjustment member comprises a driving sleeve which is sleeved outside the slide member and engages with the slide member (Fig. 6 elements 62, 64, and 23. Para. 71 “internal threads 62, 64 of the knob 10 mate with the corresponding external threads 56, 58 of the slides 30, 32.”), the rotation of the knob (See annotated Fig. 6 below portion of element 10 with gripping surface considered to be knob) enables the driving sleeve to rotate relatively to the holding handle and thus drives the slide member engaging with the driving sleeve to slide axially (Para. 72 “Thus, as can be understood from FIGS. 2, 3, 4 and 6, in one embodiment, as the knob 10 is rotated clockwise relative to the longitudinal axis of the handle 2, the internal and external right threads 62, 56 engage and the internal and external left threads 64, 58 engage, thereby causing simultaneous opposed displacement of the right and left slides 30, 32 longitudinally within the slot 34 in the handle 10.”); wherein the driving sleeve is rotated clockwise or counterclockwise by the left fingers to release a self-locking state of the slide member (Fig. 6 elements 62 and 64 of element 23 considered to self-lock with elements 56 and 58 of elements 30 and 32 as elements 30 and 32 are stationary without rotation of knob element 10 to rotate element 23. Considered fully capable of being operated by left or right fingers as it is a general knob intended to be operated by fingers in general. Rotation clockwise or counterclockwise releases the self-locking state and induces linear motion of elements 30 and 32. Para. 72 “the knob 10 is rotated clockwise relative to the longitudinal axis of the handle 2, the internal and external right threads 62, 56 engage and the internal and external left threads 64, 58 engage, thereby causing simultaneous opposed displacement of the right and left slides 30, 32 longitudinally within the slot 34 in the handle 10”), and the driving sleeve is further rotated to move the slide member axially along the slide base body (Para. 72 “displacement of the right and left slides 30, 32 longitudinally within the slot 34”. Fig. 2 element 34 within element 26), thereby achieving a function of adjusting bending of an elastic section which is located at a distal end of the tube (Para. 74 “First, the handle 2 is compact and may be operated with a single hand. Second, the threaded slides 30, 32 and knob 10 allow a physician to make fine, controlled adjustments to the bend in the distal end 14 of the catheter body 4. Third, once the knob 10 is rotated so as to cause a bend in the distal end 14 of the catheter body 4, the threads 56, 58, 62, 64 interact to maintain the bend without requiring any action on the physician's part. Fourth, because the slides 30, 32 simply displace distally and proximally along the longitudinal axis of the handle 2, they are less likely to permanently deform the wires 38 as compared to the wire displacement mechanisms in some prior art handles. Fifth, the threads 56, 58, 62, 64 are mechanically advantageous in that they provide increased deflection wire travel and reduced actuation effort for the physician, as compared to some prior art handles.”), wherein the elastic section is locked at a preset bending angle when the rotation of the driving sleeve is stopped, and the pull wire enters a target blood vessel as controlled by the right hand (Considered intended use to which the pull wire is considered fully capable of entering the blood vessel with either the left or right hand due to Fig. 36 element 4 position within said blood vessel. Pull wires 38 are within element 4, and element 4 is considered sufficiently sized to be handled be either left or right hands).

    PNG
    media_image1.png
    258
    311
    media_image1.png
    Greyscale

Bednarek does not appear to explicitly teach the drive adjustment member at the proximal end as claimed. Kimmel teaches, the drive adjustment member is provided at the proximal end of the holding handle for the left-hand operation of left fingers (Fig. 1 element 20. Drive adjustment member taught by Bednarek, Fig. 2 elements 10 considered fully capable of being used with left- or right-handed operation with either fingers as it is a general use knob designed for left or right finger use); 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to rearrange the position of the drive adjustment member taught by Bednarek to be at the proximal end as taught by Kimmel. This is considered to be within the skill of one of ordinary skill in the art as merely rearranging the position of the parts without changing the functionality is considered to merely be design choice. See MPEP 2144.
Bednarek in view of Kimmel teach, and a knob disposed at a proximal end of the driving sleeve (Kimmel teaches the knob at the proximal end Fig. 1 element 20. Bednarek teaches the driving sleeve towards the center of element 12, see Fig. 10 elements 23 and 10. Therefore when rearranging the parts of Bednarek to be at the proximal end as taught by Kimmel the knob would be proximal of the driving sleeve elements 62, 64 and 23), wherein the driving sleeve which is located at a right side of the holding handle (Kimmel Fig. 1 element 20. Rearranging the parts taught by Bednarek to be at the proximal end taught by Kimmel would result in the driving sleeve being located at the right side of the handle. Right side considered to be the proximal end).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to rearrange the position of the drive adjustment member taught by Bednarek to be at the proximal end as taught by Kimmel. This is considered to be within the skill of one of ordinary skill in the art as merely rearranging the position of the parts without changing the functionality is considered to merely be design choice. See MPEP 2144.

In regards to claim 3:
The steerable catheter suitable for left-hand operation of claim 1, taught by Bednarek in view Kimmel as described in parent claim rejection above.
Bednarek teaches, wherein the connecting member is a section of thread teeth disposed on the slide member (Fig. 4 elements 56, Para. 70 “As shown in FIG. 4, in one embodiment, the outer circumference of the half-cylinder distal portion 46 of the right slide 30 is threaded with a right-hand thread 56, and the outer circumference of the half-cylinder distal portion 46 of the left slide 32 is threaded with a left-hand thread 58. In one embodiment, the outer circumference of the half-cylinder distal portion 46 of the right slide 30 is threaded with a left-hand thread, and the outer circumference of the half-cylinder distal portion 46 of the left slide 32 is threaded with a right-hand thread.”, and a continuous thread groove disposed on an inner wall of the driving sleeve (Fig. 6 elements 62 and 64), and the thread teeth engage with the thread groove to lock the slide member when the driving sleeve does not rotate (Fig. 6 elements 62 and 64 of element 23 considered to self-lock with elements 56 and 58 of elements 30 and 32 as elements 30 and 32 are stationary without rotation of knob element 10 to rotate element 23.).
In regards to claim 4:
The steerable catheter suitable for left-hand operation of claim 1, taught by Bednarek in view Kimmel as described in parent claim rejection above.
Bednarek teaches, wherein the slide base body is provided with a sliding groove axially along the holding handle (Fig. 2 element 34), the slide member is accommodated in the sliding groove and axially slides along the holding handle (Para. 64 “A right slide or member 30 and a left slide or member 32 are slideably positioned within a slot (i.e., a slide compartment) 34 in the mounting shaft 16”), and the length of the sliding groove satisfies that: the slide member slides in the sliding groove to pull the pull wire, thereby achieving a preset maximum adjustable bend angle at a distal end of the catheter (Para. 64 “A right slide or member 30 and a left slide or member 32 are slideably positioned within a slot (i.e., a slide compartment) 34 in the mounting shaft 16.”, Para. 69 “Similarly, as can be understood from FIG. 5, in another embodiment where the wires 38 are intended to only transmit tension forces, the wires 38 may slide proximally relative to the screw 54 when the slides 30, 32 displace distally.”).
In regards to claim 5:
The steerable catheter suitable for left-hand operation of claim 1, taught by Bednarek in view Kimmel as described in parent claim rejection above.
Bednarek in view of Kimmel teaches, wherein a position-limiting rib is disposed at a proximal end of an inner wall of the holding handle (Bednarek teaches the components of the knob at the distal end Kimmel teaches rearranging the parts to be at the proximal end as detailed above in parent claim. Bednarek teaches, Fig. 2 elements 18 and 20, interacting with element 22 of element 10), a position-limiting groove is disposed on an outer wall of the driving sleeve correspondingly (Fig. 2 element 22), the position-limiting rib is located in the position-limiting groove to limit the driving sleeve to only rotate relatively to the holding handle rather than axially move; or a position- limiting groove is disposed on the inner wall of the holding handle, a position-limiting rib is disposed on the outer wall of the driving sleeve correspondingly, the position-limiting rib is located in the position-limiting groove to limit the driving sleeve to only rotate relatively to the holding handle rather than axially move (Para. 63 “To pivotally attach the knob 10 to the mounting shaft 16, a dowel pin 18 is inserted into a pinhole 20 in the distal end of the shaft 16 and mates with a groove 22 in a hub portion 23 of the knob 10.”)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to rearrange the position of the drive adjustment member taught by Bednarek to be at the proximal end as taught by Kimmel. This is considered to be within the skill of one of ordinary skill in the art as merely rearranging the position of the parts without changing the functionality is considered to merely be design choice. See MPEP 2144.
In regards to claim 13:
Bednarek teaches, a steerable catheter (Fig. 1 element 5)  suitable for left-hand operation (Fig. 1 element 2 considered an intended use limitation to which element 2 is considered fully capable of use in a left hand), comprising a tube through which a pull wire is threaded (Fig. 1 element 4, Fig. 3 elements 38, para. 65 “a pair of deflection wires 38 extend from the extreme distal end 14 of the body 4, through the body 4”), a handle assembly (Fig. 1  element 2), and a Luer connector (Fig. 16 element 72, para. 94 “ Instead, the stopcock 72 or luer fitting is simply attached to the lumen 70”), wherein: the handle assembly comprises a holding handle provided with an axial through cavity (Fig. 1 element 12, see Fig. 2 axial through cavity of element 12 extending from center of element 10), a slide mechanism for pulling the pull wire (Figs. 2 and 17 elements 16, 30 and 32 pulling elements 38. Para. 65 “formed between the two slides 30, 32, to a point near a proximal portion of the slides 30, 32. Each wire 38 then affixes to an individual slide 30, 32 via a retention screw 42.”), and a slide control mechanism for controlling an action of the slide mechanism (Figs. 5-6 elements 46, 68, and 58. para. 70 details the connection paras. 71-72 detail the control function); a proximal end of the tube passes through the cavity of the holding handle to be connected with the Luer connector (Fig. 16 element 70. Para. 94 “wherein the handle 2 and catheter body 4 have a through lumen 70.”); the slide mechanism comprises a slide base body disposed in the cavity of the holding handle or in the slide control mechanism (Para. 63 “ a mounting shaft (i.e., a slide base or base portion) 16”), and a slide member axially sliding along the holding handle and fitted on the slide base body, the slide member is fixedly connected to the pull wire (Fig. 4 elements 30, 32, 42, 38a-b. Fig. 2 elements 30-32 fitted on the slide base element 16 via Fig. 2 element 34. Paras. 64-65); the slide control mechanism comprises a connecting member connected with the slide member (Para. 71, Fig. 5 elements 46, 56, 58, 30, and 32), and a drive adjustment member connected with the connecting member and adjusting the position of the slide member (Fig. 2 elements 10, 23, 60. Para 71-72), 
Bednarek does not appear to explicitly teach the drive adjustment member at the proximal end as claimed. the drive adjustment member is provided at the proximal end of the holding handle for the left-hand operation of left fingers (Fig. 1 element 20. Drive adjustment member taught by Bednarek, Fig. 2 elements 10 considered fully capable of being used with left or right handed operation with either fingers as it is a general use knob designed for left or right finger use).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to rearrange the position of the drive adjustment member taught by Bednarek to be at the proximal end as taught by Kimmel. This is considered to be within the skill of one of ordinary skill in the art as merely rearranging the position of the parts without changing the functionality is considered to merely be design choice. See MPEP 2144.
Bednarek in view of Kimmel teach, during operation, the left hand holds the holding handle and the left thumb is adjacent to the proximal end of the holding handle and operates the drive adjustment member (Considered intended use to which the device taught by Bednarek after the rearrangement of parts taught by Kimmel is considered fully capable of being operated as claimed as the device taught by Bednarek functions as claimed before the rearrangement at the distal end), the right hand controls a guide wire, thus enabling a bending angle adjustment of a head end of the tube and a control of the guide wire at the same time (Considered intended use to which the device taught by Bednarek in view of Kimmel is considered fully capable due to Para. 61 “Furthermore, in one embodiment, the handle 2 has a lumen that runs uninterrupted from the proximal end of the handle 2 to the extreme distal end 14 of the catheter body 4. This lumen can be used to provide contrast injection for guide wire insertion.”. guide wires are considered capable of being controlled by right or left hands.)
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to rearrange the position of the drive adjustment member taught by Bednarek to be at the proximal end as taught by Kimmel. This is considered to be within the skill of one of ordinary skill in the art as merely rearranging the position of the parts without changing the functionality is considered to merely be design choice. See MPEP 2144.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	
	
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783